Citation Nr: 0901140	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO.  06-29 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for cause of death.


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The veteran had recognized service from August 1946 to 
September 1948.  The appellant is claiming benefits as the 
surviving spouse of the veteran.

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a May 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  

The Board notes that in a December 2006 letter, the appellant 
raised a claim for benefits under 38 U.S.C.A. § 1318.  This 
claim is referred back to the RO.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant's claim for service connection for cause of 
death was denied in a July 2000 decision based on a finding 
that there was no relationship between the veteran's service 
and his death.  In decisions of January 2004 and February 
2004, the RO declined to reopen the appellant's claim.  She 
did not appeal.  

2.  The evidence received since the February 2004 decision is 
cumulative or redundant of evidence previously of record and 
does not relate to an unestablished fact necessary to 
substantiate the claim of service connection for cause of 
death.


CONCLUSION OF LAW

New and material evidence to reopen the appellant's claim for 
service connection for cause of death has not been submitted.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

        VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 
38 C.F.R. § 3.159 (2008), provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial disability-rating and effective-date 
elements of a service connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

In the context of a claim to reopen, VCAA notice must include 
an explanation of 1) the evidence and information necessary 
to establish entitlement to the underlying claim for the 
benefit sought; and 2) what constitutes new and material 
evidence to reopen the claim as determined by the evidence of 
record at the time of the previous final denial.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The Court further 
explained that a notice letter must describe what evidence 
would be necessary to substantiate the element or elements 
required to establish the underlying claim that were found 
insufficient in the previous denial.  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letter 
dated March 2006.  The letter provided notice with respect to 
the evidence necessary to reopen a claim.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  
Available service records and pertinent post service medical 
records have been obtained.  The appellant has not identified 
any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).  

Accordingly, the Board will address the merits of the claim.  

        Legal Criteria 

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  An exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

					Analysis

The veteran died in October 1999.  The immediate cause of 
death was listed as CP Arrest and the antecedent causes as 
cardial dysrhythmia, ventricular tachycardia, coronary artery 
disease, acute myocardial infarction, hypertension and 
congestive heart failure.  At the time of death, the veteran 
was service connected for schizophrenia.  In a July 2000 
decision, the appellant was denied service connection for 
cause of death.  The RO determined that there was no 
relationship between the veteran's service and his death.  
The appellant did not appeal.  In decisions of January 2004 
and February 2004, the RO declined to reopen the appellant's 
claim.  She did not appeal.  

At the time of the last final denial, the record contained 
the veteran's death certificate which noted the immediate 
cause of death as CP Arrest and the antecedent causes as 
cardial dysrhythmia, ventricular tachycardia, coronary artery 
disease, acute myocardial infarction, hypertension and 
congestive heart failure.  Also of record was a June 2000 
medical correspondence noting diagnoses of acute 
schizophrenia, senile cataract and rheumatoid arthritis; a 
December 1970 medical statement from A.A.G, a September 1948 
hospital record noting a diagnosis of schizophrenia; a record 
from the office of the city civil registrar; an August 2003 
medical certificate; and a November 2003 hospital record 
noting that the veteran was hospitalized in October 1999 for 
CAD, acute inferior wall infarct, hypertension, congestive 
heart failure and cardiac dysrhythima-ventricular 
tachycardia.  

In December 2005, the appellant submitted a request to reopen 
her claim for service connection for cause of death.  Since 
the last final decision, the appellant has submitted 
duplicates of the evidence cited above.  She has also 
submitted the veteran's personal data sheet and an article 
discussing the history of post traumatic stress disorder 
(PTSD).  

On careful review of the record, the Board has determined 
that new and material evidence to reopen the appellant's 
claim for service connection for cause of death has not been 
submitted.  The appellant's claim for service connection was 
previously denied on the basis that there was no evidence 
showing that the veteran's death was caused by his service 
connected disability and/or was otherwise related to service.  
The evidence received since the last final denial consists of 
duplicates of what is already of record, a personal data 
sheet and an article discussing the history of PTSD.  

Although the appellant has re-submitted evidence showing that 
the veteran died from CAD, acute inferior wall infarct, 
hypertension, congestive heart failure and cardiac 
dysrhythima-ventricular tachycardia, this fact had already 
been established.  Therefore, such evidence is cumulative.  
The personal data sheet is not considered new and material 
evidence because it does not relate to an unestablished fact 
necessary to substantiate the claim for service connection.  
Rather, it only discusses personnel matters regarding the 
veteran's service.  The Board further notes that the article 
submitted by the veteran does not constitute new and material 
evidence.  Although the article discusses the history of 
PTSD, the article is generic and not specific to facts of 
this case.  The Board notes that the appellant has cited 
prisoner of war (POW) regulations to support her claim as 
well.  However, the Board notes that the regulations are 
inapplicable as it has not been shown that the veteran was a 
POW.

Because the evidence submitted since the last final decision 
is cumulative and/or does not relate to an unestablished fact 
necessary to substantiate the claim for service connection, 
the appellant has not submitted new and material evidence.  
Thus, the Board concludes that new and material evidence has 
not been presented to reopen the claim of entitlement to 
service connection for cause of death.


ORDER

The application to reopen the claim for service connection 
for cause of death is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


